PER CURIAM.
This is a non-final appeal from an award of temporary alimony. The dissolution proceeding involves substantial assets with conflicting claims by both parties against jointly and individually owned real estate. The trial court awarded a total of $17,500 in temporary benefits. The trial court has great latitude in awarding temporary alimony and support and we find no abuse of discretion in this case. This dissolution proceeding is now in its sixth year and we urge that the matter be brought to its conclusion.
AFFIRMED.
BERANEK, HERSEY and GLICK-STEIN, JJ., concur.